Citation Nr: 0012646	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for additional 
pathology of the right eye, for which service connection is 
not already in effect.

2.  Entitlement to service connection for loss of visual 
acuity, left eye.

3.  Entitlement to service connection for chronic low back 
pain.

4.  Entitlement to service connection for gynecological 
problems.

5  Entitlement to assignment of a rating in excess of 70 
percent for post-traumatic stress disorder (PTSD). 

6.  Entitlement to assignment of a rating in excess of 10 
percent for tinnitus.

7.  Entitlement to assignment of a compensable rating for 
Adie's pupil, status post trauma, right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
September 1982.

This matter arises from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  The Board notes 
that included in the original appeal were claims for service 
connection for headaches due to trauma and for hearing loss.  
The RO granted service connection for headaches effective 
December 1996.  As this constitutes a full grant of that 
benefit, the issue appealed is moot and is no longer for 
appellate consideration.  See Thomas v. Brown, 9 Vet. App. 
269, 270, (1996).  In October 1998, the veteran withdrew, in 
writing, her claim for service connection for hearing loss.  
Thus, that issue is likewise no longer before the Board.  
38 C.F.R. § 20.204(b) (1999).  



FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's diagnosed degenerative changes of the lumbar spine 
and military service.

2.  The veteran's diagnosed right eye disability has already 
been service-connected and there is no medical evidence of 
any additional pathology separate and distinct from that 
which is service-connected.

3.  The medical evidence of record shows a diagnosis of 
Adie's pupil, left eye, as a result of trauma during service.

4.  The veteran's PTSD symptomatology is productive of total 
impairment as manifested by severe, periodic acute 
exacerbation with panic disorder, agoraphobia, and 
depression, resulting in unemployability.

5.  The veteran's tinnitus is recurrent.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
chronic low back pain and for additional pathology of the 
right eye, for which service connection is not already in 
effect, are not well grounded. 38 U.S.C.A. § 5107 (West 
1991).

2.  Trauma resulting in Adie's pupil, left eye, was incurred 
during military service.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 

3.  A disability rating of 100 percent for PTSD is warranted, 
effective from the date of the original grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999). 

4.  A disability rating in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  With 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether the veteran has crossed 
the threshold of establishing a well-grounded claim for 
service connection.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical, or in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court), has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Chronic Low Back Pain

The veteran maintains that she has had low back pain since 
her assault during service.  However, the medical evidence of 
record provides no basis for relating complaints of back pain 
to military service.  As noted above, the service medical 
records document that the veteran was the victim of a 
physical and sexual assault in July 1981.  She was noted to 
have lacerations and contusions about her face and head, 
without evidence of complaints or clinical findings regarding 
her musculoskeletal system.  Although the veteran reported 
falling down an embankment during the assault, the service 
medical records make no reference to an injury of the back 
and there is no complaint regarding the back in any of the 
service medical records.  

The veteran's private medical records reflect that the 
veteran strained the right side of her back in January 1995 
after a fall down stairs at work.  Subsequent VA examination 
reports of April 1997 and January 1999 indicate mechanical 
low back pain without radiculopathy.  Radiographs of the 
lumbar spine are negative.  

After reviewing the evidence of record, the Board concludes 
that the veteran's claim is not well grounded.  Despite the 
April 1997 statement of the VA examiner, that the veteran had 
lumbar strain secondary to her fall and assault during 
service, clinical evidence of record does not substantiate a 
back injury during service.  The service medical records are 
completely negative for complaints or clinical findings of a 
low back injury or disorder.  It is well settled that general 
medical conclusions based upon a history provided by the 
veteran, and unsupported by clinical evidence, cannot serve 
as the basis for a well-grounded claim.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).   

In addition, the initial record of the veteran's complaint of 
low back pain does not appear until the April 1997 VA 
examination, more than 16 years after her separation from 
service and two years after an intervening fall on the 
stairs.  Moreover, her October 1998 testimony during her RO 
hearing indicated that her back pain was primarily on the 
right side, consistent with her report of injury to the right 
side of her back in January 1995.

Accordingly, as there is no competent medical evidence 
linking the veteran's reports of chronic low back pain to 
service, the claim must be denied as not well grounded.  

B.  Additional Pathology, Right Eye

The veteran was granted service connection for trauma to the 
pupil of her right eye, effective December 1996.  Her 
diagnosis is Adie's pupil, right eye, which has resulted in 
some decreased visual acuity and visual field deficit.  She 
is currently assigned a 10 percent rating for this disability 
on the basis of decreased visual field or decreased visual 
acuity.  Thus, she is service connected for all the pathology 
she has related to a right eye disability.  There is no 
medical evidence of current additional diagnosed pathology of 
the right eye that would serve as a basis for a separate 
grant of service connection.  Therefore, the claim is not 
well-grounded.  In this regard, the veteran has failed to 
submit evidence to show that her claim is meritorious or 
capable of substantiation as there is no evidence of right 
eye pathology that is not service-connected.  38 U.S.C.A. 
§ 5107(a).  Accordingly, her claim for service connection for 
loss of visual acuity, right eye, is denied as not well 
grounded.

C.  Summary

With respect to the foregoing claims of service connection 
for low back pain, and loss of visual acuity, right eye, the 
Board notes that it is aware of no circumstances in this 
matter which would constitute notice to VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claims for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, by this decision, the Board is informing the 
veteran that medical evidence of a low back disability 
related to service and medical evidence of right eye 
disability, separate and distinct from the currently service-
connected right eye condition, is required to render either 
of her claims well grounded.  38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Allen v. Brown, 7 
Vet. App. 439 (1995).  

D.  Loss of Visual Acuity, Left Eye

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when her contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist her mandated by 38 U.S.C.A. § 5107(a).
As noted earlier in this decision, service connection may be 
established for a disability resulting from personal injury 
suffered during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (1999).  The veteran asserts 
that she has diminished visual acuity in both her eyes as a 
result of the assault she suffered during service.  While the 
veteran has been granted service connection for the right 
eye, as discussed earlier in this decision, her left eye has 
not been service-connected, despite the ophthalmology 
evaluations of record which reveal diagnoses of probable 
Adie's tonic pupil on the left as well as the right.  

The veteran was afforded an extensive VA eye examination in 
1997, including a special neuro-ophthalmology evaluation.  
While there was no evidence of diplopia or decreased visual 
acuity in either eye, or defect of the left optic nerve, 
there was a minimal superior depression in the Humphrey 
Visual Field test of the left eye.  The examining physician 
reported diagnoses of traumatic optic neuropathy, right eye; 
probable bilateral Adie's tonic pupil, right eye greater than 
left eye; and remote right superior division third nerve 
palsy.  

During her October 1998 hearing, the veteran testified that 
her eyes tired easily after 30 minutes of reading.  She 
stated that she believed her left eye overcompensated for the 
"poor workings, poor mechanics" of the right eye, and that 
she was now having difficulty seeing.  She further stated 
that her vision blurred after 30 minutes or so of reading.  

A VA examination report of December 1998 noted the veteran's 
history of having been beaten about the head and face in 
1981, with some double vision, reportedly resolved within 6 
months of the assault.  She was noted to have ptosis and a 
small, poorly reactive pupil on the right, which was 
diagnosed as traumatic optic neuropathy.  The veteran 
complained of headaches while reading, with blurring or 
doubling of the lines she read.  The examiner reported the 
following diagnoses: post traumatic Adie's pupil, right eye 
worse than left; post traumatic conversion insufficiency; 
post traumatic decrease in accommodation which is helped by 
reading glasses; post traumatic superior division third nerve 
palsy with has left the patient with a small amount of ptosis 
on right side; post traumatic optic neuropathy on the right 
with dyschromatopsia and slight decrease in acuity in the 
right eye with a small visual field defect.

In light of the diagnoses of bilateral Adie's tonic pupil, 
the Board is of the opinion that service connection is 
warranted for Adie's tonic pupil of the left eye, as a 
disability separate and distinct from the condition involving 
the right eye.  Accordingly, based upon the medical evidence 
of record, the Board finds that service connection is 
warranted for Adie's tonic pupil, left eye, status post 
trauma. 

II.  Increased Ratings

The veteran is appealing original assignments of a disability 
evaluation following an award of service connection, and, as 
such, the following claims for increased ratings are well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  As it is also an appeal from an 
initial grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

The Board also finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

A.  PTSD

The veteran was granted service connection for PTSD effective 
December 1996, and assigned a 50 percent disability rating.  
During the pendency of the present appeal, the hearing 
officer increased her rating to 70 percent, effective from 
December 1996.  However, as the veteran is presumed to seek 
the highest possible rating for her disability, the issue 
remains in controversy and the Board will proceed with 
appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).   

In assessing the veteran's level of impairment with regard to 
a mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  See 38 C.F.R. § 4.126(a),(b) 
(1999).  

The veteran was afforded a VA psychiatric examination in 
April 1997.  She reported the history of her sexual assault 
and pressure from her commanding officers to not pursue 
criminal charges against the perpetrator.  She also reported 
that she was in her second marriage and was experiencing 
difficulty with closeness so she sought out counseling.  She 
had been unable to discuss her feelings and the effects of 
the sexual assault until she was in counseling.  She reported 
that unless she was with her husband, or locked in her house 
with her dog, she felt very anxious.  She stated that she was 
employed as a civil service contractor with the Nevada 
military.

The mental status examination revealed a mood that was 
variable but congruent with situations described.  Her 
thought content was without suicidal ideation and there was 
no evidence of auditory or visual hallucinations.  She was 
full oriented and her memory was intact.  Her insight and 
judgment were good and her concentration and fund of 
knowledge were within average to above-average range.  The 
examiner reported Axis I diagnoses of: PTSD, chronic and 
severe, with periodic acute exacerbation; panic disorder with 
agoraphobia secondary to PTSD; dysthymia versus major 
depression, secondary to PTSD.  Her global assessment of 
functioning (GAF) scaled score was reported between 60 and 
65.  

During her October 1998 hearing, the veteran recounted the 
history of her sexual assault, but did not offer testimony 
regarding her current psychological status.  In December 
1998, the veteran appeared for a VA outpatient appointment 
and requested a release from work.  She stated that she could 
not communicate with people.  She also reported that the man 
who had assaulted her had been recently released from prison 
and she felt very unsafe.  A VA staff psychiatrist reported 
that he examined the veteran and found her to be suffering 
from severe PTSD with incapacitating symptoms.  He stated 
that he "advised her to take sick leave and not work until 
further notice."  Her diagnosis was reported as PTSD, 
depression, and anxiety.  

The veteran was afforded further VA psychiatric examination 
in December 1998, the week following her VA outpatient 
evaluation.  The VA examiner noted that the veteran appeared 
exhausted and somewhat unkempt.  She was nervous about the 
appointment and had not slept well.  She reported that she 
wanted to hide and disappear.  The examiner noted an 
exacerbation in the veteran's symptoms since the 
perpetrator's release from prison.  In addition, the examiner 
noted, the veteran had recently been diagnosed as having a 
brain tumor.  The veteran reported that her relationship with 
her spouse was fine, and he was very patient and supportive 
of her.  She stated that she was fearful that the perpetrator 
would come to Nevada and hurt her husband.  She reported her 
activities as limited to "forcing herself to go to work and 
going home."  She testified that her husband shopped and 
took care of other domestic matters. 

The veteran reported frequent dreams about the assault and an 
exacerbation of symptoms at the anniversary of the assault 
and at Christmas.  She also reported periodic amnesia 
regarding events prior to the assault, but remember the 
assault and aftermath very well.  She stated that she no 
longer rode her horses very much and was thinking of selling 
them.  Her problems with people were represented by her 
inability to understand what she did that "put people off."  
She stated that she did not "connect" with people anymore, 
and no longer cared very much.  She became irritable easily, 
especially at work, and has difficulty concentrating.  She 
was noted to be hypervigilant and believed that others could 
perceive her panic.

The examiner reported an Axis I diagnosis of PTSD and a GAF 
of 35.  She noted that the GAF was reflective of major 
impairment in several areas of functioning, occupational, 
social, family relationships, thinking, and mood.

The veteran's PTSD symptoms are evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  According to this 
schedular criteria, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as :suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control ( such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is indicated for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living(including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  

After reviewing the medical evidence of record, the Board 
finds that the veteran's PTSD symptoms are sufficiently 
severe to warrant a 100 percent rating effective from the 
date of service connection.  While the April 1997 VA 
examination report GAF score reflected moderate impairment, 
the examiner reported that the veteran's symptomatology was 
chronic and severe.  She was noted to have periodic acute 
exacerbation of her symptoms with panic disorder and 
agoraphobia.  The December 1998 VA records show that the 
veteran's condition had reached the extent that her VA 
psychiatrist found her incapacitated.  Moreover, the December 
1998 VA examiner reported severe symptoms with major 
impairment in all areas.  The veteran had stopped working 
based upon her doctor's recommendation, and there is no 
evidence to suggest that she ever returned to work.  

Therefore, the Board concludes that while the evidence is not 
unequivocal as to the veteran's total impairment, the medical 
evidence of record, particularly the psychiatrist's statement 
that the veteran's symptoms were incapacitating, warrants 
resolution of reasonable doubt in the veteran's favor.  
Accordingly, a 100 percent rating for PTSD is granted, 
effective from the date of the original grant of service 
connection. 

B.  Tinnitus

The veteran was granted service connection for tinnitus 
effective December 1996 on the basis of injury during 
service.  During her October 1998 hearing, the veteran 
testified that she has constant tinnitus, 4 to 5 times a day, 
that is very distracting.  She reported that the tinnitus has 
increased in severity since November 1997.  A VA examination 
report of December 1998 documented the veteran's complaints 
and included a diagnosis of tinnitus that sometimes preceded 
or followed reported headaches.  

The veteran is currently assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 which 
refers to recurrent tinnitus.  This rating contemplates 
tinnitus which is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  Diagnostic Code 6260 does 
not provide for an evaluation higher than the currently 
assigned 10 percent and there is no evidence to suggest that 
the veteran's disability picture with respect to tinnitus is 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  There is no evidence 
that the veteran's tinnitus has resulted in frequent 
hospitalizations or caused marked interference in her 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Accordingly, as the veteran has attained the maximum 
schedular rating available for tinnitus, effective from the 
date of the grant of service connection, an increased 
disability rating is denied.

C.  Summary

Accordingly, after reviewing the evidence of record, the 
Board concludes that the medical evidence supports a 
disability rating of 100 percent for PTSD, while the 
preponderance of the evidence is against a rating in excess 
of 10 percent for tinnitus.  With respect to the tinnitus 
claim, the Board notes that as there is no evidence of record 
that is in relative equipoise, and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for chronic low back pain, 
and for additional pathology, right eye, is denied.

Entitlement to service connection for Adie's pupil, status 
post trauma left eye, is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to a rating of 100 percent for PTSD is granted.

A rating in excess of 10 percent for tinnitus, is denied.


REMAND

In reviewing the veteran's claim for gynecological problems, 
the Board notes that while service medical records show no 
evidence of disabling gynecological residuals from the sexual 
trauma during service, a VA examiner reported a diagnosis in 
April 1997 of secondary development of endometriosis due to 
the rape during service.  The VA examiner's report of 
diagnosis in April 1997 appears to link the veteran's 
endometriosis to her rape during service.  However, the 
medical records of 1993 referable to the veteran's surgery 
did not implicate the rape during service to the etiology of 
the endometriosis, adhesions, or uterine fibroids.  The Board 
is of the opinion that clarification is needed as to whether 
the veteran's surgery for endometriosis was due to the sexual 
assault during service. 

With respect to the claim for a compensable rating for the 
right eye, the Board notes that the veteran was granted 
service connection for Adie's pupil of the right eye 
effective December 1996.  The grant of service connection was 
based upon a finding that the condition resulted from trauma 
to her eye when she was assaulted during service.  She is 
currently assigned a noncompensable rating pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6099-6026, which refers to 
optic neuritis, and evaluates the veteran's disability based 
upon diminished visual acuity or diminished visual field.  
The best distant vision obtainable after best correction by 
glasses is the basis of determining a visual acuity rating.  
38 C.F.R. § 4.75 (1999).  In the instant case, while there is 
ample evidence of the veteran's visual acuity based upon 
April 1997 and December 1998 examinations, there is also a 
diagnosis of an inferior arcuate defect extending into the 
blind spot of the right eye.  

The law provides that measurement of the vision field will be 
made when there is disease of the optic nerve or when 
otherwise indicated.  38 C.F.R. § 4.76 (1999).  Computation 
of the average concentric contraction of visual fields is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians of 
the chart of visual fields.  38 C.F.R. § 4.76a (1999).  Here, 
the veteran has a diagnosed visual field defect, but there 
are no accompanying visual field charts indicating the extent 
of the defect.   

Accordingly, in view of the foregoing, the case is remanded 
to the RO for the following actions:

1.  The veteran's claim file should be 
referred to the previous VA examiner of 
April 1997, if available, otherwise to a 
VA gynecologist who can clarify the 
veteran's diagnosis.  The VA physician 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's endometriosis diagnosed in 1993 
was proximately caused by or was due to 
the sexual assault she suffered during 
service.  The examiner should also state 
whether the record reflects that the 
veteran has any other gynecological 
disorder that is related to service or 
the sexual trauma experienced during 
service.  The examiner should offer a 
rationale for all opinions.  

2.  The RO should obtain all recent VA 
and private medical records regarding 
evaluation and treatment of the veteran's 
eye disorder, in particular the follow-up 
VA automated visual field testing 
recommended in December 1998.

3.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the current manifestations of her right 
eye disability.  The claims folder should 
be reviewed by the examiner before the 
examination.  All appropriate tests 
should be performed, in particular, an 
examination of visual field should be 
conducted and reported in accordance with 
the provisions of 38 C.F.R. §§ 4.76, 
4.76a, 4.84a.  The examiner should also 
review the previous ophthalmologic 
evaluations and determine if possible, 
whether any defect of visual acuity or 
visual field is attributable to the 
veteran's trauma during service or to a 
diagnosed brain tumor. 

4.  Should the claims referenced above 
continue to be denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond to the supplemental statement 
of the case before the record is returned 
to the Board for further review. 

The purpose of this remand is to comply with the VA's duty to 
assist and to obtain a complete and contemporaneous medical 
evaluation.  The Board does not intimate any opinion as to 
the merits of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

